DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR  1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 16, 2021 has been entered. 

Claims 5-8 and 15-18 were cancelled. Claims 1, 9-11, and 19-20 were amended. Therefore, claims 1-4, 9-14, and 19-20 remain pending in the application for examination.


Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon,  and the rationale supporting the rejection, would be the same under either status.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections   set forth in this Office action:
 A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 


Claims 1-2, 4, 10-12, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP document in published article “3GPP TS24.501”, hereinafter referred to as 3GPP, in view of Chang in U.S. Publication No. 2016/0212792 A1, hereinafter referred to as Chang.


	Regarding claim 1, 3GPP discloses a method, comprising:
	establishing a protocol data unit (PDU) session by a user equipment (UE) in a mobile communication network (establishing PDU session by UE that sends   PDU SESSION ESTABLISHMENT REQUEST message to network, pg.128, section 8.3), wherein the PDU session is associated with a default Quality of Service (QoS) rule (wherein PDU session associates with one or more signalled QoS rules, e.g., default QoS rule, pg.84, section 6.2.5.1.1.2);
	receiving a PDU session modification command from the network (receiving PDU SESSION MODIFICATION COMMAND message from network to indicate a modification of a PDU session, pg. 134, section 8.3.9), wherein the PDU session modification command comprises commands for modifying the default QoS rule of the PDU session (wherein such message includes authorized QoS rules of PDU session being modified, pg. 134, section .8.3.9); and
(or releasing PDU session, pg.136, section 8.3.12).
	Also, 3GPP discloses within a PDU session, there can be up to one signalled QoS rule without a set of packet filters, e.g., only one default QoS rule  (pg.85). 
	Howerver, 3GPP does not disclose determining whether the PDU session modification command causes a conflict for a default QoS rule policy, wherein the conflict is determined when a default QoS rule for the PDU session is to be deleted, and releasing the PDU session upon determining the conflict for the default QoS rule policy; which are known in the art and commonly applied in data wireless communications field, as suggested in Chang‘s teachings as below. 
	Chang from the similar field of endeavor, teaches:
	determining whether the PDU session modification command (receiving from network MODIFY EPS BEARER CONTEXT REQUEST/ MODIFY PDP CONTEXT REQUEST, which includes a new Traffic Flow Template {TFT} [para.43], which defines rules for data service with a specific quality of service treatment between UE and network [para.7, lines 1-21]; or network assigns a packet filter [para.9]) causes a conflict for a default QoS rule policy (packet filter #2 {EPI=X} will conflict with existing packet filter #1 {EPI=X} of default EPS bearer, [para.9], wherein packet filters are rules that define quality of service treatment of data service between UE and network on EPS bearer or PDP context [para.7]) ; and 
	releasing the PDU session upon determining the conflict for the default QoS rule policy (therefore, UE will initiate an EPS bearer deactivation procedure to disconnect PDN connection/ delete default EPS bearer, para.9).
	Therefore, it would be appreciated by one of ordinary skill in the art at the time before the invention was filed to release the PDU session -- upon detecting the conflict of packet filters, which correspond to default bearer, and according to the default QoS rule policy, e.g., only one default QoS rule is permitted to be maintained and applied – wherein the conflict is determined when a default QoS rule for the PDU session is to be deleted;  so as when such session/ connection is disconnected, it will allow other sessions/ connections to be up with their satisfied QOS conditions; thus providing fast communications with latency control and low network overhead through the adoption of flexible QoS management techniques. 


	Regarding claim 2, 3GPP in view of Chang further disclose transmitting a PDU session modification request to the mobile communication network and in response receiving the PDU session modification command (sending PDU SESSION MODIFICATION REQUEST message to network to request a modification of a PDU session [see pg.133 section 8.3.7 in 3GPP] and in response, receiving PDU SESSION MODIFICATION COMMAND message sent by network to the UE to indicate a modification of a PDU session [see pg.134 section 8.3.9 in 3GPP]).

	Regarding claim 4, 3GPP in view of Chang further disclose the default QoS rule policy mandates one and only one default QoS rule for the established PDU session (within a PDU session, there can be up to one signalled QoS rule without a set of packet filters, e.g., only one default QoS rule, see pg.85 in 3GPP).

	
	Regarding claim 10, 3GPP in view of Chang further disclose the UE releases the PDU session by sending a PDU session release request (sending  PDU SESSION RELEASE REQUEST message to network to request a release of a PDU session, see pg.136, section 8.3.12 in 3GPP).

	
	Regarding claim 11, claim 11 is rejected for substantially same reason as applied to claim 1, except  that claim 11 is in a device claim format, and wherein Chang [in claim 11] further discloses a User Equipment (UE) (UE, element 110 in Fig.3), comprises a protocol data unit (PDU) session handler (processor, element 113 in Fig.3), a receiver (antenna in Fig.3),  and a config and control circuit (processor, element 113 in Fig.3) used to perform claimed functions.

	Regarding claims 12, 14, and 20, claims 12, 14, and 20 are rejected for substantially same reason as applied to claims 2, 4, and 10, except that claims 12, 14, and 20 are in a device claim format. 


Claims 3, 9, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP in view of Chang, as applied to claims 1-2 and 11-12 above, respectively, and further in view of Jheng et al. in U.S. Publication No. 2019/0159059 A1, hereinafter referred to as Jheng, which claims the priority benefit of U.S.  Patent Application No. 62/589,012, filed on 21 Nov. 2017, hereinafter referred to as Prov’12.


	Regarding claim 3, 3GPP in view of Chang do not further disclose the PDU session modification request comprises UE proposals related to create, modify, or delete QoS rules; which is known in the art and commonly applied in data wireless communications field, as suggested in Jheng‘s teachings as below. 
	Jheng, from the similar field of endeavor, teaches the PDU session modification request comprises UE proposals related to create, modify, or delete QoS rules (UE can create QoS rules [para.4 in Jheng or pg.2, solution 1.b in Prov’12], modify UE capability, e.g., modify QoS rule, para.28 in Jheng or pg.2, solution 2  in Prov’12], or remove QoS rule, para.23 in Jheng or pg.1, solution 1.b in Prov’12]); which would be appreciated by one of ordinary skill in the art to be able manipulate QoS rules; thus enabling UE to achieve higher transmission data rates – which results from performing efficient QoS operations.
 

	Regarding claim 9, 3GPP in view of Chang disclose a QoS rule can have a set of packet filters (see section 6.2.5.1.1.2 in 3GPP, or para.7 in Chang).
	However, 3GPP in view of Chang do not disclose the PDU session modification command is for the UE to delete the default QoS rule, to delete all packet filters within the default QoS rrule, or to change a Default QoS rule (DQR) setting; which is known in the art and commonly applied in data wireless communications field, as suggested in Jheng’s teachings as below. 
	Jheng from the similar field of endeavor, teaches the PDU session modification command is for the UE to delete the default QoS rule,or to change a Default QoS rule (DQR) setting (network request to deactivate Qos rule, e.g., delete {default} QoS  rule, see para.23 in Jheng or pg.1, solution 1.b in Prov’12), or modify UE capability, e.g., changing DQR setting, see para.26, lines 7-10 in Jheng or pg.1, solution 2 in Prov’12). 
	As one of ordinary skill in the art knows that a default QoS rule can have a set of packet filters, and when one wants to delete the default a QoS rule, it is needed to delete all packet filters associated with the QoS rule -- so as to optimize QoS rule management inside the UE, release storage space of the UE in a timely manner, and save resources.
	 Regarding claims 13 and 19, claims 13 and 19 are rejected for substantially same reason as applied to claims 3 and 9, respectively, except that claims 13 and 19 are in a device claim format. 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Klingenbrunn is cited to show that managing default QoS rules for a PDU session, which provides a PDU connectivity service between the UE and the data network and includes multiple QoS flows and QosS rules, e.g., enforcing the one and only one default QoS rule policy as proper QoS rule management, would provide fast communications with latency control and low network overhead through adopting flexible techniques for managing QoS features, similar to the claimed invention.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
        
	/C.Q.T./
	/ALPUS HSU/           Primary Examiner, Art Unit 2465